April 14, United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Attention: Chris Windsor Special Counsel Financial Services Group Re: Shearson Financial Network Inc. Amendment No. 3 to Form SB-2 Filed August 27, 2007 File No. 333-135864 Dear Sir: We respectfully withdraw the above referenced filing on Form SB-2. Please contact the undersigned should you have any comments or questions. Very truly yours, /s/Michael A. Barron Michael A. Barron Chief Executive Officer
